Citation Nr: 1747666	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-32 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), to include as a result of exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for erectile dysfunction (ED) as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel
INTRODUCTION

The Veteran served honorably on active duty from February 1966 to October 1969 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that the issues must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claims.

The Board notes that the Veteran has not been afforded VA examinations with respect to his current claims for service connection for CAD and diabetes mellitus, type II.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, the Veteran has current diagnoses of CAD and diabetes mellitus, type II.  He has also asserted that he served aboard a ship that transported Agent Orange and that his conditions are due to in-service herbicide exposure while on the USS Diamond Head and while in Guantanamo Bay, Cuba, and he has also identified an incident where he had taken a nap on a nuclear weapon and believed he had been exposed to radiation.  Finally, the Veteran has provided lay evidence that the conditions have continued since service; however, there is insufficient evidence of record to decide the claim.  Consequently, remand for an examination and etiology opinions is warranted.  See id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Board notes that the AOJ should attempt to further develop evidence to help substantiate the Veteran's claims as to herbicide exposure and radiation exposure.  Although the AOJ has attempted to verify herbicide exposure, further assistance may be required as the negative JSRRC response indicates generally that exposure to herbicides could not be confirmed.  It is not clear whether the AOJ sought to verify specifically whether the ships on which the Veteran served transported Agent Orange and whether specific documentation was sought that might substantiate his claim of an Agent Orange spill occurred onboard.  In addition, the Veteran only recently testified as to radiation exposure, thus it does not appear that the AOJ had the opportunity to develop that theory of service connection.  Thus, further development as to both herbicide exposure and radiation exposure is required.

Additionally, the Veteran's claim for service connection for ED as secondary to diabetes mellitus, type II is inextricably intertwined with his service connection claim for diabetes mellitus, type II.  The Board will defer adjudication of the ED claim until the development deemed necessary for the service connection claim has been completed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the contact the appropriate records repositories and request that a search be conducted for any available records that may to determine if the Veteran was exposed to nuclear radiation in service while on the USS Diamond Head between April 1968 and October 1969, or on the USS Truckee between July 1966 and April 1968, and conduct any further research necessary to document whether the USS Diamond Head or USS Truckee transported Agent Orange, whether an Agent Orange spill occurred on either ship, and whether Agent Orange was used in Guantanamo Bay, Cuba in the mid-to-late 1960s. 

2.  Assist the Veteran in associating with the claims folder updated treatment records.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's CAD.

The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record, AFTER ELICITING A DETAILED HISTORY FROM THE VETERAN and conducting an examination of the Veteran, the examiner should respond to the following: 

* Is it at least as likely as not (probability of 50 percent or more) that the current CAD had its onset in or is otherwise related to service, to include as potentially due to radiation or herbicide exposure?

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's diabetes mellitus, type II.

The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record, AFTER ELICITING A DETAILED HISTORY FROM THE VETERAN and conducting an examination of the Veteran, the examiner should respond to the following: 

* Is it at least as likely as not (probability of 50 percent or more) that the current diabetes mellitus, type II had its onset in or is otherwise related to service, to include as potentially due to radiation or herbicide exposure?

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




